Wall, P. J. This case was here at the May term, 1886, and the opinion then rendered will he found in 21 Ill. App. 116. After the case was reversed the plaintiff tiled an amended declaration in which, after stating the contract of sale from defendant to the plaintiff referred to in the former opinion, it was averred that the plaintiff sold and conveyed the undivided one-half of said property to one McCabe, and that afterward, while in possession of the remaining half, the plaintiff, by verbal agreement, sold said remaining half to defendant and surrendered possession to him for the snm of §3,500, and that defendant had since sold and conveyed the premises to a third person for the sum of <Bé,000 with the knowledge of the plaintiff. The defendant interposed a plea of the statute of frauds, to which plaintiff demurred. The demurrer was overruled and judgment was rendered against the plaintiff for costs. We are of opinion that the amendment of the declaration has not obviated the objection that the transaction is within the statute of frauds, and that the court properly held the plea a valid defense. The judgment will be affirmed. Judgment affirmed.